DETAILED ACTION
		This office action is in response to applicant’s amendments filed on 6/29/2021 and 8/15/2021.  Claims 24-40 are under consideration.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 39-40 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Song et al. (US 8,092,100 B2, hereinafter “Song”).
	Claim 39.  Song discloses a device comprising:
	a housing (1) defining a fiber insertion opening (fiber holder 12) for receiving an optical fiber (R);
	a stripping station (10) positioned within the housing for stripping a coating from the other fiber;
	a cleaving station (40) positioned within the housing for cleaving the optical fiber; and 
	an arc treatment (50) station positioned within the housing for treating an un-spliced end of the optical fiber (Col. 16, lines 49-60).
	Claim 40.  Song’s splicing unit is capable of cleaving the optical fiber and stripping the coating from the optical fiber, and heat treat the fiber at the arc treatment station.  Thus, the order in which cleaving occurs before or after the coating is stripped is does not render claim 40 patentably distinct from the product as disclosed by Song.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. (US 6,921,216 B1, hereinafter “Li”) in view of Beshears et al. (US 2008/0304796 A1, hereinafter “Beshears”).
	Claim 24.  Li discloses a method for mechanically connecting a first (16) and a second (10) optical fiber connector ((mounted on “glass plate” box 72 in Fig. 6), the first optical fiber connector comprising a first optical fiber having a first bare end (24) and comprising a core (18) and a cladding (20) surrounding the core, the second optical fiber connector comprising a second optical fiber (10) having a second bare end (22) and comprising a core (12) and a cladding (14) surrounding the core, the method comprising the steps of:
mechanically cleaving the first bare end to form a first end face (Fig. 1, box 26, “Cleave fibers”) of the first bare end;
mechanically cleaving the second bare end to form a second end face (Fig. 1, box 26, “Cleave fibers”) of the second bare end.
Li further teaches heat treating the first end face  and the second end face by fire-polish silica fiber.  Li teaches “it is performed on the same fusion splicer used to do final fusion splicing of two thermally dissimilar fibers” (Col. 6, lines 38-39).
However, Li does not explicitly teach heat treating the first and second fiber end faces to be mated for mechanically connecting the first and second optical fiber connectors; where in the first and second end faces are configured to be demated.
Beshears teaches a method of connectorized optical fibers by locating a mid-span portion which includes a portion of the fiber near the end but at least ten fiber diameters away from the end so that the airlines are substantially collapsed some distance away from the end of the fiber.  A heat treatment such as an electric arc collapsing the airlines in the fiber to form a substantially airline-free portion.  At this mid-span portion the fiber can be cleaved (Para [0014]-[0015]).  Thus, Beshears teaches configuring the first and second end faces are configured to be demated.
It would have been obvious to one having ordinary skill in the art to recognize the method steps of Beshears’ invention would be modifiable to the method steps in Li by substituting two thermally dissimilar glass fibers with optical fiber(s) with airlines designed within the fiber(s).  The modified steps would include locating a length of the fiber, applying electric arc to collapse the airlines, cleaving the fiber and proceeding to the following steps of connectorizing the cleaved ends.  Beshears further teaches the order of steps for connectorizing the optical fiber(s) can be changed in a manner consistent with obtaining the final connectorized optical fiber assembly (Para [0100]).
Claims 25-26.  Li in view of Beshears teach the cladding of the first and second optical fibers a radius of curvature obtained by a heat treatment (electric arc, Col. 1, lines 30-37) of the first end face because the heat treatment would be at a controlled temperature at which the fiber is softened.  The fire-polish treatment would necessarily alter the radius of curvature of the fiber (cladding and core) as optical fibers are provided with radius of curvature by the manufacturer and softening the fiber material would alter this inherent property of the fiber (Li: Col. 5, lines 16-25, and Col. 6, lines 11-18 and lines 30-50).
Claims 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li in view of Beshears as applied to claim 24 above, and further in view of Bao et al. (US 2004/0247244 A1, hereinafter “Bao”).
	Li in view of Beshears disclose the method of claim 24 and further implicitly discloses the radius of curvature of the core of the first and second optical fibers is smaller than the radius of curvature of the cladding of the first and second optical fibers since the radius of curvature is measured from the center of the fiber longitudinal axis to the core and to the cladding.  The distance from the center of the fiber longitudinal axis to the core will always be smaller than the distance from the center of the fiber longitudinal axis to the cladding for a SMF.
	However, Li in view of Beshears do not explicitly disclose the core of the first and second optical fibers has a radius of curvature at the first end face in the range from 0.14 mm to 4 mm.
	Bao teaches the radius of curvature of the core can be varied using polishing techniques ranging from over 12 mm to less than 0.3 mm.  Experiments show that the radius of curvature of the core, in optical filter application, should be adjusted to about 1 mm or less to achieve low loss filter.  Furthermore, Bao teaches the radius of curvature of the core can be adjusted by selecting the final polishing cloth and polishing agent, and by selecting the time and pressure for polishing the fiber end face (Para [0056]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize the radius of curvature of the core of the first and second optical fiber to optimally couple the fibers signal for specific application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  One would be motivated to polish the radius of curvature of the core the range from 0.14 mm. to 4 mm.in high speed application wherein the abutted profile of the end faces support high coupling efficiency.
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li in view of Beshears, as applied to claim 24 above, and further in view of Hiratani et al (JP-2545231 Y2, hereinafter “Hiratani”).
Li in view of Beshears disclose the method of claim 24, however, Li in view of Beshears do not teach the core of the first and second optical fibers protrudes from the cladding of the first and second optical fibers with a protrusion height in the range from 10 to 200 nm.
Hiratani teaches the displacement of the core wherein Fig. 3 of Hiratani shows the core protrusion (or retraction) phenomenon occurs when the operating temperature of the optical fiber base is different with the room temperature (Problem to be Solved).  Hiratani does not explicitly teach the protrusion height is in the range from 10 to 200 nm.  However, since the broad range (190 nm) as claimed can be met by providing a large temperature difference between the room temperature and the operating temperature of the optical fiber base.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize the thermal expansion coefficient of the operating fiber such that the core can optimally protrudes to provide efficient coupling of the optical signal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  
Claims 30-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li in view of Beshears, as applied to claim 24, and further in view of Van Nguyen et al. (US 20020109831 A1, hereinafter “Nguyen”).
Li in view of Beshears disclose the method of claim 24, however, Li in view of Beshears do not explicitly teach the first optical fiber has an axis and wherein the first end face makes an angle with respect to a plane perpendicular to the axis, and wherein the angle is in the range from 5 to 50 degrees.  Li also does not teach the method further comprising an adapter for connecting the first and said second optical fiber connectors.
Nguyen teaches a fiber cleaved at an angle (Fig. 17F).  Nguyen does not explicitly discloses the angle alpha to be between 5 to 50 degrees, but the angle appears to be between 1 and 45 degrees thus read on the recited range of 5 to 50 degrees.  Nguyen further teaches providing a connector adapter for holding and moving the connector during the various fiber processing operation such as marking, cutting, and aligning (Para [0046]).  It would have been obvious to one having ordinary skill in the art to recognize the teaching of Nguyen would have been modifiable to the method of connecting the first and second optical fiber as disclosed in Li’s disclosure as they are from the same field of endeavor.  One would be motivated to employ angled fiber end facet for coupling to prevent back reflection.  Furthermore, as disclosed by Nguyen, one would be motivated to employ an adapter such that automated processing of the two fiber end facets can be stabilized in the adapter during various fiber processing steps.
Allowable Subject Matter
Claims 32-38 are allowed.  See Non-Final Rejection mailed 3/29/2022 for examiner’s reasons for allowance.

Response to Arguments
Applicant’s arguments with respect to claims 24-31 and 39-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        



/ERIN D CHIEM/Examiner, Art Unit 2883